DETAILED ACTION
This final Office action is in response to the claims filed on November 16, 2022.
The amendment to the specification filed November 16, 2022 have been approved.
The replacement figures filed November 16, 2022 have been approved.
Status of claims: claims 1-16 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 16 are objected to because of the following informalities:  
Claim 8, line 3 – “said at least one retaining rib” should be amended to “said retaining rib”
Claim 16, line 36 – “said at least one retaining rib” should be amended to “said retaining rib”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/109061 A1 to Evans et al. (hereinafter “Evans”).
Evans discloses a motor vehicle side door, comprising: 
a glass panel 101 having an outer face and an inner face and carrying a panel guide 312 secured onto said inner face, said glass panel being able to be moved from an upright position to a downright position, (see figure 6 below)
a frame 304,308,316,105A,507 that is configured to extend along edges of the glass panel when the glass panel is in said upright position, the frame including a vertical edge element 308,309 which is adjacent to the glass panel when it is in said upright position and which has an outer surface laterally flush with said outer face of the glass panel, said vertical edge element comprising a U-shaped portion in cross section including an outer wall 309 which is substantially parallel to said glass panel and which includes said outer surface, an inner wall 308 which is substantially parallel to said glass panel, and a connecting wall connecting said outer wall to said inner wall, and 
an elastomer run seal 302 mounted on the frame and suitable for receiving said glass panel when moving, the run seal comprising at least one ascending strand configured to be mounted at least in part in said U-shaped portion, said at least one ascending strand having an outer branch configured to be in contact with said outer wall and to be sealably in contact with said glass panel, an inner branch 601 able to be in contact with said inner wall, and a connecting branch 605 connecting said outer branch to said inner branch, an outer face of said inner branch and an inner face of said outer branch defining therebetween a gap which extends in a first plane substantially perpendicular to said glass panel and which is configured to be crossed by said panel guide, said outer branch comprising a groove that is able to receive at least one hook of said panel guide, said inner branch comprising an inner face comprising at least one protruding rib 603 which protrudes inwardly and which is able to be in contact with an outer face of said inner wall or against an outer face of the frame, 
wherein said at least one protruding rib is located and dimensioned so as to be able to come into abutment against a free end of said inner wall or of said frame when said at least one ascending strand is in a preliminary mounting position on the frame in which said at least one hook is being introduced in said groove, and to be able to come into abutment against said outer face of said inner wall or against said outer face of said frame when said at least one ascending strand is in a final mounting position on the frame in which said at least one hook is located in said groove, moving of said at least one ascending strand from the preliminary mounting position to the final mounting position being realized in a direction substantially perpendicular to said first plane, and said gap having a gap size measured in said first plane which is greater when the run seal is in the preliminary mounting position than when it is in the final mounting position. 
Note: although Evans fails to illustrate some of what is recited in the last paragraph of claim 1, Evans is certainly capable of preliminary and final mounting positions on the frame as recited in the last paragraph. Further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  In other words, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Evans fails to disclose an inner wall which is parallel to said glass panel.
However, it would have been an obvious matter of design choice to make the inner wall parallel to said glass panel or whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans such that the inner wall is parallel to said glass panel in order to increase the sealing pressure between the run seal and the glass panel, thus increasing the sealing between the inside and outside of the vehicle. (claim 1)

[AltContent: textbox (First protruding rib)][AltContent: arrow][AltContent: textbox (Opposite second end of said inner branch)][AltContent: arrow]
    PNG
    media_image1.png
    470
    648
    media_image1.png
    Greyscale



Evans, as applied above, further discloses wherein said inner branch has a first end connected to said connecting wall and an opposite second end, and wherein said at least one protruding rib is located at a distance from said first end which is lower than a distance between said protruding rib and said opposite second end. (claim 2)
Evans, as applied above, further discloses wherein a first protruding rib of said at least one protruding rib (see figure above) is located at said opposite second end and a second protruding rib 603 of said at least one protruding rib is located at a distance from said opposite second end and at a distance from said first end. (claim 3)
Evans, as applied above, further discloses wherein said first protruding rib has a thickness greater than a thickness of said second protruding rib, said thicknesses being measured in a direction perpendicular to said glass panel. (claim 4)
Evans, as applied above, further discloses wherein said at least one protruding rib comprises a first surface located on a glass panel side and a second surface located on an opposite side, said first surface being substantially perpendicular to said inner branch and said second surface being inclined so as to form a ramp configured to cooperate by sliding with said free end of said inner wall or of said frame. (see figure above) (claim 6)
Evans, as applied above, further discloses wherein said inner wall includes a retaining rib 604 extending towards said glass panel and configured to come into abutment with said at least one protruding rib so as to retain said run seal in said final mounting position. (claim 7)
Evans, as applied above, further discloses wherein said outer wall includes a protruding leg which protrudes from said inner face of said outer wall towards said outer face of said inner wall and which is configured to be engaged into a groove of said outer branch. (see figure above) (claim 9)
Evans, as applied above, further discloses wherein said outer wall comprises a first end or portion connected to said connecting wall and an opposite second end, said protruding leg being located on or close to said opposite second end. (claim 10)
Evans, as applied above, further discloses wherein said panel guide comprises a first edge secured onto said inner face of said glass panel and an opposite second edge which is L-shaped and which includes a first portion parallel to said glass panel and having a thickness lower than said gap size when said run seal is in both preliminary and final mounting positions, and a second portion perpendicular to said glass panel and forming said at least one hook, said hook having a thickness greater than said gap size when said run seal is in said final mounting position, said thicknesses being measured in directions perpendicular to said glass panel. (see figure above) (claim 11)
Evans, as applied above, discloses a device that inevitably discloses a method of mounting the motor vehicle door according to claim 1, comprising: a) positioning the run seal so that its ascending strand is in said preliminary mounting position relative to said inner wall or said frame, wherein said connecting branch is engaged in said U-shaped portion and said at least one protruding rib is in abutment against said free end of said inner wall or of said frame, and b) engaging said panel guide through said gap and into said U-shaped so as to push said ascending strand in said final mounting position, wherein said connecting branch is moved towards said connecting wall and said at least one protruding rib is forced to come into abutment against said outer face of said inner wall or of said frame. (claim 12)
Evans, as applied above, further discloses a device that inevitably discloses wherein step a) is performed by displacing said ascending strand in at least one direction which is substantially parallel to said inner and outer walls or which is inclined by an angle of 1 to 300 relative to said inner and outer walls, (claim 13) wherein step b) is performed by displacing said glass panel in a direction which is substantially parallel to said inner and outer walls, (claim 14) and wherein, before step a), said ascending strand has a rest position in which said inner and connecting branches are inclined one another by an angle greater than 900, and wherein, after step b), said ascending strand has a constrained position in which said inner and connecting branches are inclined one another by an angle lower than 900. (claim 15)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Evans, as applied above.
Evans, as applied above, fails to disclose wherein said at least one protruding rib has a thickness which is equal to said gap size or which is higher than said gap size, when the run seal is in the final mounting position, said thicknesses being measured in directions perpendicular to said glass panel.
On the other hand, it would have been an obvious matter of design choice to make the protruding rib thickness equal to said gap size or higher than said gap size, as recited, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47 
Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Evans protruding rib of the size recited in claim 5 since absent any showing of unexpected results, a change in size is generally recognized as being within the level of ordinary skill in the art. In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and In re Dailey et al., 149 USPQ 47.  (see MPEP 2144.04) 

Allowable Subject Matter
Claim 16 is allowed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 16, 2022 have been fully considered but they are not persuasive. 
On page 13 of the applicant’s response filed November 16, 2022, the applicant contends the following:

    PNG
    media_image2.png
    93
    641
    media_image2.png
    Greyscale

	The examiner respectfully disagrees.  The protruding rib 603 of Evans is certainly capable and suitable to abut at least against the free end 604 of the inner wall 308, as illustrated in Evans FIG. 6. Also, it should be noted that 1) “free end” recited in the claim isn’t further defined and 2) applicant’s assertion of “when the hook is being introduced into the groove” also isn’t further defined in the claim.  Thus, the examiner maintains the rejection of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634